DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
HA [US 2022/0035561] in view of CHO [US 2022/0121581] .
Claim 1, HA discloses the data storage device [Fig. 1], comprising: a memory device having a plurality of memory dies [data areas 111, par. 0007; 0044; 0047]; a plurality of channels [par. 0093], each channel being coupled to one or more memory dies of the plurality of memory dies; and a controller coupled to the memory device [200, par. 0034], the controller being configured to: receive a plurality of zone append commands [par. 0031 and 0035], each zone append command being associated with a zone identification identifying a zone of a plurality of zones [par. 0045-0046 and 0069]; fetch data from a host device for each zone append command; aggregate the fetched data by the zone identification associated with each zone append command in an append write buffer [300], the fetched data being aggregated into separate programming chunks for each zone identified [par. 0047-0048]; and upon the aggregated data for each zone reaching a predetermined programming chunk size, write the aggregated data to the memory device using one or more channels of the plurality of channels in parallel [par. 0049; 0138-0147].  HA does not teach but CHO discloses the plurality of memory dies comprise a plurality of blocks associated with the plurality of zoned, and each zone utilizes a separate channel of the plurality of channels to access the plurality of blocks associated with each zone [see Fig. 3 and par. 0082 and par. 0049-0053].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of HA to include the die/block/channel combination of CHO since doing so provides efficient access to the blocks within the dies.  
Claim 2, HA in view of CHO discloses the data storage device of claim 1, wherein the predetermined programming chunk size is equal to a page size [par. 0047-0048].
Claim 4, HA in view of CHO discloses the data storage device of claim 3, wherein the controller is further configured to: manage a mapping of zone identifications to the plurality of blocks associated with the plurality of zones; and manage a mapping of zone identifications to active resource numbers [par. 0050-0051].
Claim 5, HA in view of CHO discloses the data storage device of claim 3, wherein the controller is further configured to manage a mapping of starting logical block addresses to the plurality of blocks associated with the plurality of zones [par. 0046-0047].
Claim 6, HA in view of CHO discloses the data storage device of claim 1, wherein the controller is further configured to write the aggregated data for each zone to a temporary block in a memory die of the plurality of memory dies upon the aggregated data failing to reach the predetermined programming chunk size [par. 0138-0147].
Claim 7, HA in view of CHO discloses the data storage device of claim 6, wherein the controller is further configured to aggregate additional data with the aggregated data written to the temporary block to reach the predetermined programming chunk size [par. 0138-0147].
Claims 8-20 are rejected using the same rationale as Claims 1-2, 4-7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIDYS ROJAS/
Primary Examiner, Art Unit 2133